Case 3:16-cv-01324-SPM Document 189 Filed 02/18/21 Page 1 of 2 Page ID #2618




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSEPH WILKINS,

                      Plaintiff,

 v.                                               Case No. 16-cv-01324-SPM

 LILLIAN OVERALL, et. al,

                      Defendants.

                            MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       Before the Court is a Motion to File Documents Under Seal filed by Plaintiff Joseph

Wilkins. (Doc. 169). Plaintiff requests that the Court seal two documents: Plaintiff’s Motion for

Partial Summary Judgment as to Defendant Lillian Overall and Wexford Health Sources Inc.’s

Medical Guidelines filed as Exhibit L to the Motion for Partial Summary Judgment. Plaintiff states

these documents contain information designated by third-party Wexford Health Sources, Inc. as

“Confidential and Subject to Protective Order” under the Protective Order in place in this action.

Plaintiff states he takes no position as to whether the information in these documents meets the

standard to receive protection pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure.

        Motions to seal are disfavored, for there is a presumption that documents affecting the

disposition of litigation should be open to public view. E.g., Nixon v. Warner Commc’n., Inc., 435

U.S. 598, 597 (1978); In re Sprecht, 622 F.3d 697, 701 (7th Cir. 2010); Stone v. Univ. of Md. Med.

Sys. Corp., 855 F.2d 178, 182 (4th Cir. 1988). This right of access ensures public confidence and

oversight, enabling “interested members of the public, including lawyers, journalists, and

government officials, to know who’s using the courts, to understand judicial decisions, and to

monitor the judiciary’s performance of its duties.” Goessel v. Boley Int’l, Ltd., 738 F.3d 831, 833

                                          Page 1 of 2
Case 3:16-cv-01324-SPM Document 189 Filed 02/18/21 Page 2 of 2 Page ID #2619




(7th Cir. 2013). There are exceptions to the public access rule but they are narrow, and the Court

must determine that good cause exists prior to sealing any part of the record. See Citizens First

Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 944 (7th Cir.1999).

          The Court does not find good cause to seal either document. Other than the fact that the

Medical Guidelines were submitted as confidential pursuant to the Protective Order entered in this

case, no arguments have been presented for why the Medical Guidelines and the Partial Motion

for Summary Judgment, which references the Medical Guidelines, should be sealed. See Union

Oil Co. of Cal. v. Leavell, 220 F. 3d 562, 567 (7th Cir. 2000) (noting that designating a document

as confidential is not sufficient to establish good cause). The Seventh Circuit has held that

“[i]nformation that affects the disposition of litigation belongs in the public record unless a statute

or privilege justifies nondisclosure.” United States v. Foster, 564 F.3d 852, 853 (7th Cir. 2009).

As Plaintiff uses the Medical Guidelines to demonstrate an element of his claim, the Court does

not find good cause to keep the Medical Guidelines or the Partial Motion for Summary Judgment

sealed.

          Therefore, the Motion to File Documents Under Seal (Doc. 169) is DENIED. The Clerk

of Court is DIRECTED to unseal the following documents: Doc. 169 and Doc. 175.

          IT IS SO ORDERED.

          DATED: February 18, 2021

                                                        s/ Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                            Page 2 of 2
